       Case 5:16-cv-00849-OLG Document 143 Filed 03/22/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                                                                 FiLED
                                 SAN ANTONIO DIVISION                               MAR 2 2    2019
                                                                          CLERK, U.S. DISTRICT
                                                                          WESTERN 0 1$ TRjc OFCOURT
BRADLEY ALVERSON, CASEY
HOWIE, and KELSEY DUNNING,
individually and on behalf of
all others similarly situated

       Plaintiffs                                     CIVIL NO. SA-16-CA-849-OG

V.



BL RESTAURANT OPERATIONS LLC
d/b/a BAR LOUIE

        Defendant


                     ORDER GRANTING JOINT MOTION TO
                    APPROVE CONFIDENTIAL SETTLEMENT
        On this date, the Court considered the parties' Joint Motion to Approve Confidential
                                                                                     Release,
Settlement. After reviewing the terms and provisions in the Settlement Agreement and
                                                                                           at arm's
the Court finds that the parties are represented by counsel, the settlement was negotiated

length, the settlement fairly resolves a bona fide wage dispute, and the terms of the settlement
                                                                                            best
and apportionment of the proceeds are fair and reasonable. In sum, the settlement is in the

interest of all parties and should be approved by the Court.

        It is therefore ORDERED that the parties' Joint Motion to Approve Confidential

                                                                                      opt in
 Settlement (docket no. 140) is GRANTED. The claims of all named plaintiffs and those
                                                                                            with
plaintiffs that participate in and agree to be bound by the settlement are hereby DISMISSED
                                                                                                 by the
 prejudice; the claims of all opt in plaintiffs that do not participate in and agree to be bound

 settlement are DISMISSED without prejudice. Except as contemplated by the terms
                                                                                 of the

                                                                                            against
 confidential settlement agreement, all other attorneys fees and taxable costs are assessed
       Case 5:16-cv-00849-OLG Document 143 Filed 03/22/19 Page 2 of 2



the party incurring same. This is a final order, and this case may be closed. The Court will retain

jurisdiction to enforce the settlement. If the parties encounter any problems with the enforcement

of the settlement that require judicial intervention, they may file a motion to reopen this cause

without the necessary of any additional filing fees.

       SIGNED this                 day of March, 2019.




                                                       ORLANDO L. GARCIA
                                                       CHIEF U.S. DISTRICT JUDGE
